Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 31, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits on the ground that she was not available for employment. Claimant, aged 68, was last employed as a bookkeeper and office manager in New York City and lost her job under nondisqualifying conditions. While receiving benefits, she moved to Fairfield, Connecticut, to reside with a sister. Claimant was also receiving social security. Benefits to claimant were thereafter suspended and the board determined that she had not made an active, diligent and meaningful search for work; that her efforts were limited and designed solely to convince the insurance office that she was complying with availability requirements. Whether claimant made sufficient efforts to find employment was a question of fact for the board to determine. Since there is substantial evidence in the record to sustain the board’s determination, we must affirm (Matter of Wallace [Levine], 51 AD2d 608). Decision affirmed, without costs. Sweeney, J. P., Kane, Mahoney, Main and Reynolds, JJ., concur.